RESCRIPT
TANNER, P. J.
The petitioner claims compensation for the death of her .husband. He was found dead with a fractured skull at the bottom of some stairs *11in the factory of the defendant where he was employed.
For petitioner: C. H. McKenna
For respondent: Gardner. Pirce and Thornley.
If the circumstances warranted we would have the right to infer that the death of the deceased arose out of his employment. The stairs at the base of which ^the deceased was found, however, were well lighted. The stairs were in good condition and the treads were well corrugated to prevent slipping. The evidence furthermore justifies us in believing- that the deceased was considerably under the influence of-liquor when he met with the accident. The authorities cited by the defendant we think justify its contention that under such circumstances we are not justified in .inferring that the accident to the deceased arose out of his employment.
Petition denied.